Citation Nr: 0610061	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-29 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Montgomery, Alabama Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In an August 2004 decision, the Board denied service 
connection claims for hypertension and coronary artery 
disease, both claimed as secondary to service-connected 
diabetes mellitus.  The veteran filed a timely appeal of that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  While the case was pending at the Court, the 
VA Office of General Counsel and the veteran's representative 
filed a Joint Motion for Remand, received in September 2005, 
requesting that the Court vacate the Board's August 2004 
denial, and remand the issues for further development.  In 
September 2005, the Court granted the motion and vacated 
August 2004 decision.  Thus, the service connection claims 
have since been returned to the Board for proceedings 
consistent with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to service connection 
for hypertension and coronary artery disease, both claimed as 
secondary to service-connected diabetes mellitus.  Pursuant 
to the Court's September 2005 Order, additional development 
is required.  

Private medical records show a diagnosis of coronary artery 
disease, status post myocardial infarction, in 1995.  
However, a January 2003 VA examiner questioned the veteran's 
history of coronary artery disease, noting that an August 
2002 echocardiogram report showed no wall motion abnormality 
to support the diagnosis of a prior myocardial infarction.  
The examiner concluded that the veteran does not currently 
have coronary artery disease.  

During the January 2003 VA examination, the veteran indicated 
that he had been treated by "Dr. Kim" in 1995 for an 
episode of intense chest pain, and that "Dr. Kim" told him 
that he had had a heart attack.  Evidence from "Dr. Kim" is 
not of record, and as pointed out in the Joint Motion for 
Remand, it does not appear that efforts have been made to 
secure these potentially relevant records.  Accordingly, the 
RO should request such records.  

Also, with regard to the veteran's service connection claim 
for hypertension, the Board notes that he was diagnosed with 
both hypertension and service-connected diabetes in 1986.  
While the January 2003 VA examiner opined that the veteran's 
hypertension was not caused by his service-connected 
diabetes, it is not clear whether the veteran's hypertension 
is aggravated by his service-connected diabetes.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  Where proximate causation 
of the underlying non service-connected disability is not 
shown, secondary service connection may still be established 
for disability resulting from aggravation of a non service-
connected disability by a service-connected disability or 
disabilities.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to indicate where he received 
cardiac treatment from Dr. Kim in 1995, 
and to provide the approximate dates of 
treatment.  If Dr. Kim was a VA physician 
at the time, the RO should request the 
identified records from the appropriate 
VA Medical Center.  If Dr. Kim was a 
private physician, the RO, after 
obtaining the necessary authorization, 
should request the identified records.  

2.  The claims folder should be returned 
to the examiner who conducted a January 
2003 "hypertension" examination.   

a).  The examiner is requested to provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
veteran's hypertension is aggravated by 
the veteran's service-connected diabetes 
mellitus.  If aggravated, the examiner 
should specify what measurable degree of 
a permanent increase in severity is 
related to the veteran's service-
connected diabetes.

b).  If, after reviewing any newly 
obtained evidence, the examiner concludes 
that the veteran has a disability of the 
cardiovascular system, other than 
hypertension, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that any 
diagnosed cardiac disability was caused 
or aggravated by the veteran's service-
connected diabetes mellitus.  If 
aggravation occurred, the examiner should 
specify what measurable degree of a 
permanent increase in severity is related 
to the veteran's service-connected 
diabetes.

3.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claims for hypertension and 
coronary artery disease, claimed as 
secondary to service-connected diabetes 
mellitus, taking into consideration any 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

